United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.K., Appellant
and
DEPARTMENT OF THE INTERIOR,
NATIONAL PARK SERVICE,
San Francisco, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 15-1300
Issued: August 25, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 26, 2015 appellant, through counsel, timely appealed the April 8, 2015 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of the claim.
ISSUE
The issue is whether appellant sustained a traumatic injury in the performance of duty on
March 1, 2014.
FACTUAL HISTORY
Appellant, a 54-year-old maintenance worker, filed a traumatic injury claim (Form CA-1)
alleging that on March 1, 2014 he injured both hands while repairing a cyclone fence. At the
time, he was working on a storm-damaged metal fence post using a power grinder and a hand
1

5 U.S.C. §§ 8101-8193.

sledgehammer.2 Appellant reported experiencing a painful popping sensation and weakness in
both hands. He described his condition as an undiagnosed bilateral hand injury involving the
ring and middle fingers of both hands. Appellant’s reported symptoms included pain and
weakness while gripping, pain on flexion of his fingers, and involuntary locking of his fingers in
a closed position.
Dr. Basil R. Besh, a Board-certified orthopedic surgeon with a subspecialty in hand
surgery, examined appellant on April 1, 2014. He diagnosed bilateral third and fourth digit
stenosing tenosynovitis. Dr. Besh noted that appellant was a right hand dominant maintenance
worker and that he had a four-year history of intermittent locking and triggering of the bilateral
third and fourth digits. He previously treated appellant for that condition on January 11, 2011.
Prior treatment had included cortisone injections, which reportedly provided significant relief of
symptoms. Dr. Besh described the January 2011 injury as work related. However, appellant had
not filed a claim. Currently, he complained of significant worsening of his symptoms with
locking and triggering, including locked trigger fingers early in the morning. Appellant reported
that it took several minutes before he was able to extend his fingers. His April 1, 2014 physical
examination revealed significant tenderness with palpable nodules over the third and fourth
digits and active locking and triggering. Dr. Besh recommended staged bilateral third and fourth
digit A1 pulley excisions and appellant agreed to have the procedures. Regarding causation, he
stated that appellant’s injury was “consistent with one that has arisen out of employment and in
the course of employment.”
In a June 18, 2014 decision, OWCP denied appellant’s claim because the medical
evidence did not establish a causal relationship between the accepted employment incident and
his diagnosed condition. Although Dr. Besh indicated that appellant’s condition was consistent
with an employment-related injury, he did not identify any work factors or explain how the
March 1, 2014 employment incident either caused or contributed to appellant’s bilateral third and
fourth digit stenosing tenosynovitis.
Counsel timely requested reconsideration. He submitted an October 2, 2014 report from
Dr. John W. Ellis, a Board-certified family practitioner. Dr. Ellis diagnosed bilateral carpal
tunnel syndrome, bilateral wrist tendinitis, bilateral cubital tunnel syndrome, right medial
epicondylitis, and bilateral middle and ring trigger fingers. He found that all of the diagnosed
conditions were employment related.
Dr. Ellis reported that appellant had no difficulty with his elbows, hands, or fingers when
he went to work in 2010, and where he was employed as a maintenance worker.3 He further
noted that appellant’s duties entailed a lot of heavy manual labor, a lot of gripping of tools, and
use of vibratory tools, grinders, reciprocating saws, post hole diggers, post drivers, and lock bar.
Dr. Ellis indicated that approximately three months after appellant started working, his middle
and ring fingers on both hands made it difficult for him to tie trash bags. At the time, he was
wearing Kevlar gloves and his fingers began to trigger. Dr. Ellis reported that over the next year,
2

The sledgehammer weighed approximately three and a half pounds and had a 14 inch wooden handle.
Appellant reported that he used the power grinder off and on for approximately 30 minutes, and he used the
sledgehammer intermittently with the grinder during the first 10 to 15 minutes.
3

Earlier in his report, Dr. Ellis correctly identified the “National Park Service” (NPS) as appellant’s employer.

2

appellant had pain in his wrists with numbness in his ring and little fingers, as well as some
numbness in his thumb, index and middle fingers. The pain awakened him at night. Appellant
also experienced some pain in the medial aspect of the right elbow. When appellant stopped
wearing the Kevlar gloves, he reportedly had some improvement with tingling from his elbows,
hands, and into his fingers. Appellant also had some improvement with the triggering.
Dr. Ellis also reported an April 2011 right shoulder injury while appellant was trying to
lift a trash bag with both hands. Appellant reported feeling a popping sensation in his right
shoulder, and since then he had pain which radiated from his shoulder down into the right hand.
Dr. Ellis noted that appellant favored his right shoulder. Because of this appellant felt greater
pain in his left shoulder. Additionally, Dr. Ellis reported that appellant was building a deck at an
NPS facility in 2012, and while using a hammer drill, he experienced more triggering of the
middle, ring, and little fingers of both hands. Appellant last worked on June 1, 2014, and had not
done any type of strenuous work since. Dr. Ellis noted that appellant continued to have
symptoms in his elbows, wrists, and middle and ring fingers of both hands.
According to Dr. Ellis, it was more probable than not that appellant’s various upper
extremity conditions were employment related. He explained that appellant’s work at NPS,
especially the gripping of vibrating tools and use of Kevlar gloves, resulted in thickening of the
tendons in the palms of his hands, which in turn caused triggering of the middle and ring fingers
of both hands. Dr. Ellis further explained that the tight tendons that traverse through appellant’s
palm actually insert on the elbows, which caused medial epicondylitis in both elbows, and the
medial epicondylitis caused the tendons on the medial aspect of the elbows to become
hypertrophied, which then pinched the ulnar nerve at the elbows causing bilateral cubital tunnel
syndrome. Finally, he explained that the tight muscles and ligaments in appellant’s hands from
using tools caused tendinitis of the palmar tendons in his wrists, which caused impingement of
the median nerves resulting in bilateral carpal tunnel syndrome.
By decision dated April 8, 2015, OWCP reviewed the merits of appellant’s claim, but
denied modification of its June 18, 2014 decision. It found Dr. Ellis’ October 2, 2014 report
insufficient to establish a causal relationship between appellant’s diagnosed conditions and the
March 1, 2014 employment incident.
LEGAL PRECEDENT
A claimant seeking benefits under FECA has the burden of establishing the essential
elements of his claim by the weight of the reliable, probative, and substantial evidence, including
that an injury was sustained in the performance of duty as alleged and that any specific condition
or disability claimed is causally related to the employment injury.4
To determine if an employee sustained a traumatic injury in the performance of duty,
OWCP begins with an analysis of whether “fact of injury” has been established. Generally, fact
of injury consists of two components that must be considered in conjunction with one another.
The first component is whether the employee actually experienced the employment incident that
allegedly occurred.5 The second component is whether the employment incident caused a
4

20 C.F.R. § 10.115(e), (f); see Jacquelyn L. Oliver, 48 ECAB 232, 235-36 (1996).

5

Elaine Pendleton, 40 ECAB 1143 (1989).

3

personal injury.6 An employee may establish that an injury occurred in the performance of duty
as alleged, but fail to establish that the disability or specific condition for which compensation is
being claimed is causally related to the injury.7
ANALYSIS
Appellant claimed to have suffered a bilateral hand injury on March 1, 2014 while
repairing a cyclone fence. He stated that he had been using a power grinder and a hand
sledgehammer to repair a metal fence post when he experienced a painful popping sensation and
weakness in both hands. On the March 4, 2014 claim (Form CA-1), appellant described his
condition as an undiagnosed bilateral hand injury involving the ring and middle fingers of both
hands. When Dr. Besh examined appellant on April 1, 2014, he diagnosed bilateral third and
fourth digit stenosing tenosynovitis. He reportedly made the same diagnosis when he previously
treated appellant in January 2011. Dr. Besh indicated that appellant’s bilateral hand condition
was employment related.
OWCP accepted the March 1, 2014 employment incident. Additionally, it acknowledged
Dr. Besh’s diagnosis of bilateral third and fourth digit stenosing tenosynovitis. However, OWCP
initially denied the claim because he had not cited any work factors and particularly failed to
discuss the March 1, 2014 employment incident. Dr. Besh also had not explained how
appellant’s bilateral hand condition was employment related. OWCP properly found that it was
not enough to simply conclude that the diagnosed condition was employment related. A
physician’s opinion on causal relationship must be supported by medical rationale, explaining
the nature of the relationship between the diagnosed condition and appellant’s specific
employment factors.8 Consequently, Dr. Besh’s April 1, 2014 opinion will not suffice for
purposes of establishing a causal relationship between appellant’s diagnosed condition and his
accepted employment exposure.
In his October 2, 2014 report, Dr. Ellis diagnosed bilateral carpal tunnel syndrome,
bilateral wrist tendinitis, bilateral cubital tunnel syndrome, right medial epicondylitis, and
bilateral middle and ring trigger fingers. He explained that appellant’s work at NPS, especially
the gripping of vibratory tools and use of Kevlar gloves, resulted in hypertrophy and thickening
of the tendons in the palms of his hands, which in turn caused triggering of the middle and ring
fingers of both hands. Dr. Ellis also explained how the hand injury affected appellant’s wrists
and elbows, causing both carpal tunnel syndrome and cubital tunnel syndrome. However, he
made no reference to the March 1, 2014 employment incident. A physician’s opinion on
whether there is a causal relationship between the diagnosed condition and the implicated
6

John J. Carlone, 41 ECAB 354 (1989). Causal relationship is a medical question that generally requires
rationalized medical opinion evidence to resolve the issue. See Robert G. Morris, 48 ECAB 238 (1996). A
physician’s opinion on whether there is a causal relationship between the diagnosed condition and the implicated
employment factors must be based on a complete factual and medical background. Victor J. Woodhams, 41 ECAB
345, 352 (1989). Additionally, the physician’s opinion must be expressed in terms of a reasonable degree of
medical certainty, and must be supported by medical rationale, explaining the nature of the relationship between the
diagnosed condition and appellant’s specific employment factor(s). Id.
7

Shirley A. Temple, 48 ECAB 404, 407 (1997).

8

Victor J. Woodhams, supra note 6.

4

employment factors must be based on a complete factual and medical background.9 Dr. Ellis did
not specifically address how appellant’s March 1, 2014 use of a power grinder and a hand
sledgehammer for approximately 30 minutes resulted in what appellant described as a painful
popping sensation and weakness in both hands. Accordingly, OWCP properly found his
October 2, 2014 opinion insufficient to warrant modification of its June 18, 2014 decision.
The Board finds that the current medical evidence of record fails to establish a causal
relationship between the March 1, 2014 employment incident and appellant’s claimed traumatic
bilateral hand conditions.
CONCLUSION
Appellant failed to establish that he sustained an injury in the performance of duty on
March 1, 2014.
ORDER
IT IS HEREBY ORDERED THAT the April 8, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 25, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

9

Id.

5

